United States Court of Appeals
                                         For the Seventh Circuit
                                         Chicago, Illinois 60604

                                              February 2, 2017

By the Court *:

No. 15-3706

GLENN PATRICK BRADFORD,                                     Appeal from the United States District
    Petitioner-Appellant,                                   Court for the Southern District of
                                                            Indiana, Terre Haute Division.
          v.
                                                            No. 2:13-cv-00410-JMS-WGH
RICHARD BROWN, Superintendent,
Wabash Valley Correctional Facility,                        Jane E. Magnus-Stinson,
     Respondent-Appellee.                                   Chief Judge.



                                                 ORDER

       On August 4, 2016, a divided panel of this court issued an opinion denying Glenn
Patrick Bradford’s petition for a writ of habeas corpus in conjunction with his state
convictions on charges of murder and arson. See Bradford v. Brown, 831 F.3d 902 (7th Cir.
2016). Bradford filed a petition for rehearing en banc, which the court granted in an order
dated October 27, 2016. That order also directed that “the panel’s opinion and judgment
are vacated.” Oral argument was scheduled for November 30, 2016, but in an order dated
November 22, 2016, the court vacated the argument. Information coming to the attention
of a member of the court caused that judge to conclude that recusal was necessary and
that the judge had been ineligible to vote on the petition for rehearing en banc. Taking
into account that judge’s recusal, the vote of the circuit judges in regular active service
was evenly divided, and thus the necessary majority required by 28 U.S.C. § 46(c) for
rehearing en banc was, and is, not present. We therefore vacate the order of October 27,
2016, and reinstate the panel’s opinion.

*
    Judge Williams took no part in the consideration or decision of this matter.
No. 15-3706                                                                          Page 2



    Statement of HAMILTON, Circuit Judge with whom Chief Judge WOOD and Judge
ROVNER join. Petitioner Bradford was convicted of murder but has come forward in state
and federal courts with unusually strong evidence of his actual innocence. That evidence
would have been available to him, the Indiana state courts ruled, if Bradford’s attorney
had taken a different approach to expert testimony concerning the fire in Tamara Lohr’s
home. Bradford v. State, 988 N.E.2d 1192, 1199–1200 (Ind. Ct. App. 2013) (affirming denial
of post-conviction relief). Bradford obtained no relief in the state courts or in the United
States District Court.
   A divided panel affirmed. 831 F.3d 902 (7th Cir. 2016). I dissented, raising a challenge
that remains unanswered: No witness, lawyer, or judge has offered a plausible theory as
to how the fire in Lohr’s home could have done so much damage in the short time
available under the State’s theory without leaving signs of much higher fire temperatures.
All parties agree that such signs were not present. Id. at 910, 918–19 (Hamilton, J.,
dissenting).
    The court’s order today notes the unusual circumstances that led to this rare order
vacating a grant of rehearing en banc. The rules governing judicial impartiality and
recusal are important protections for the integrity of the judiciary and our decisions. Our
compliance with those rules can come at a cost, and sometimes a high cost. Perhaps the
circumstances here might lead the Supreme Court to take a close look at the case,
knowing that rehearing en banc was granted but was then vacated for reasons not related
to the merits.